UNITED STATES COURT OF APPEALS
                                 TENTH CIRCUIT
                                    Office of the Clerk
                            Byron White United States Courthouse
                                  Denver, Colorado 80257
                                          (303) 844-3157

Elisabeth A. Shumaker                                                        Douglas E. Cressler
   Clerk of Court                                                            Chief Deputy Clerk

                                        January 14, 2008

TO:     All recipients of the Opinion

RE:     06-7091, Cummings v. Sirmons

        The Opinion filed October 30, 2007, has been modified. The name “Melissa
Mayo” has been changed to “Melissa Moody.” A corrected opinion is attached to this
letter.

                                                     Sincerely,



                                                     Elisabeth A. Shumaker
                                                     Clerk of Court
                                                                             FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      October 30, 2007
                                        PUBLISH                     Elisabeth A. Shumaker
                                                                        Clerk of Court
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT



 JESSE CUMMINGS, JR.,

        Petitioner-Appellant,
 v.                                                           No. 06-7091
 MARTY SIRMONS, Warden, Oklahoma
 State Penitentiary,

        Respondent-Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA
                        (D.C. No. CV-99-447-S)


Chris Eulberg, Eulberg Law Offices, Oklahoma City, Oklahoma, for Petitioner-Appellant.

Robert Whittaker, Assistant Attorney General, State of Oklahoma, (W. A. Drew
Edmondson, Attorney General, with him on the briefs), Oklahoma City, Oklahoma, for
Respondent-Appellee.


Before BRISCOE, MURPHY, and O’BRIEN, Circuit Judges.


BRISCOE, Circuit Judge.


       Petitioner Jesse James Cummings, an Oklahoma state prisoner convicted of first

degree murder and sentenced to death, appeals the district court’s denial of his 28 U.S.C.
§ 2254 habeas petition. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

                                           I.

                                  Factual background

      The relevant underlying facts of this case were outlined in detail by the Oklahoma

Court of Criminal Appeals (OCCA) in addressing Cummings’ direct appeal:

         In September of 1991, [Cummings] lived in Phillips, Oklahoma, in a
      residence he shared with his first wife, Sherry Cummings, his second wife,
      Juanita Cummings, [Cummings’] and Sherry’s daughter, Debra, Juanita’s
      son Robbie, and [Cummings’] father, Jesse Samuel Cummings.
      [Cummings] had married Sherry in 1987, and, without divorcing her, had
      married Juanita in 1989. He, in effect, had two wives.

         On September 8, 1991, [Cummings] went to the Atoka County Sheriff’s
      Office and reported his sister, Judy Ann Moody Mayo, and her daughter,
      Melissa Moody, as missing. [Cummings] told the clerk that friends had told
      him that his sister’s vehicle had been seen parked at Atoka Lake on
      Highway 43 and that it had broken down as its hood and doors were opened.
      [Cummings] reported what his sister and her daughter had been wearing at
      the time of their disappearance. He also said that someone had possibly
      picked them up. [Cummings] showed the clerk pictures of Judy and
      Melissa.

         The next day, on September 8, Judy’s body was found floating in a small
      pond adjacent to Atoka Lake. She had suffered gunshot wounds to her head
      and neck and her body was wrapped in a quilt and a mattress pad. The
      following month, in October, the skeletal remains of Melissa were located
      by the side of a bridge over the Clear Boggy River in Choctaw County.
      Due to the skeletonization of the body, an exact cause of death could not be
      determined but evidence of sharp force injuries to several ribs was noted.

         The case remained unsolved for almost three years. During this time,
      [Cummings] and his two wives moved from Phillips, Oklahoma, to Lehigh,
      Oklahoma. In the summer of 1994, Juanita went to work for a minister
      named Edward Fields. Juanita told Fields that she had shot Judy and that
      [Cummings] had made her do it. She also stated that [Cummings] had
      wanted her to kill Melissa but she got sick and could not do it. She told

                                            2
Fields that after she killed Judy she went to work and when she got back
Judy’s body was gone and so was Melissa.

   Subsequently, Juanita was charged with First Degree Murder for the
death of Judy, and Sherry was charged with First Degree Murder for the
death of Melissa. First Degree Murder charges were dropped against Sherry
when she entered a plea agreement with the State and pled guilty to two
counts of Accessory After the Fact and one count of Permitting a Child to
be Abused. First Degree Murder charges were also dropped against Juanita
and she pleaded guilty to Second Degree Murder. Both Sherry and Juanita
implicated [Cummings] in the commission of the crimes and testified
against him at trial.

    Sherry testified that on September 4, 1991, [Cummings] told her to take
his sister, Judy, to look at houses and to shoot Judy from behind when they
got to an empty house. The next morning, on September 5, [Cummings]
left early to drive his father to the hospital in Oklahoma City. That
morning, Sherry took Judy to look at houses. She did not shoot Judy while
they were looking at houses. When they had finished looking at houses,
Sherry and Judy returned to [Cummings’] residence. Sherry, Judy, and
Juanita watched TV in the house and the kids, Debra, Robbie and Melissa
were outside. When Judy indicated she was ready to leave, Sherry went to
the bathroom. While she was gone she heard five gunshots. When she
returned to the living room she saw Judy sitting on the couch slumped over.
Juanita had shot her. Sherry and Juanita brought all three kids into the
house, covering their eyes when they passed through the living room, and
they put them in a back room. They then pulled Judy through the house and
outside into the cellar. They cleaned blood off the couch, the floor and the
living room wall. After they had cleaned, Robbie and Debra went back
outside and Juanita left to go to work at the Dairy Queen in Atoka. Melissa
stayed locked in the back room. Juanita returned from work around 11:00
that night.

    [Cummings] returned from Oklahoma City later that same night. When
he got home Sherry and Juanita met him and Juanita told him that she had
killed Judy. The three of them retrieved Judy’s body from the cellar and
pulled her to her truck. [Cummings] went to the house and got something
white that he wrapped around Judy. [Cummings] drove Judy’s truck and
Sherry followed in the car. Juanita stayed at the house. Sherry followed
[Cummings] toward Atoka Lake. She parked her car and waited while
[Cummings] drove on further. When he came back Judy was no longer in

                                     3
the truck. [Cummings] parked Judy’s truck off the side of the road next to a
bridge. He raised the hood and left the truck there. [Cummings] drove
home in the car with Sherry.

    Sherry testified that when they arrived back at the house, [Cummings]
and Juanita went into the bedroom where Melissa was hand cuffed to the
bed. They were there from fifteen to twenty minutes. Juanita came out first
and then [Cummings] followed. [Cummings] handed Juanita the keys to the
hand cuffs and told her to bring Melissa out of the room. [Cummings] then
told Sherry and Melissa to go get in the car. Sherry testified that Melissa
asked where they were going and [Cummings] said they were going to meet
her momma. Sherry fell asleep while they drove and she woke up when the
car stopped. [Cummings] got out of the car and told Melissa to get out.
They walked behind the car and climbed over a railing. They were gone
fifteen to twenty minutes and when he returned to the car, [Cummings] was
alone. Sherry stated that he had blood on his hands and the front of his
coveralls. [Cummings] drove back to Atoka Lake and stopped on the
opposite side of the lake from where he had taken Judy. He cleaned up,
threw away his shoes and they drove back toward the house. On the way
there [Cummings] threw his coveralls out the window. When they arrived
back at the house, [Cummings] and Juanita took the couch and left. They
were gone for about an hour before they returned.

   Sherry testified that when she was first questioned by authorities about
Judy and Melissa’s disappearance she told them that they had left in a dark
blue or black pickup that had come by the house. She claimed to have
given this statement because [Cummings] told her to.

   Juanita also testified against [Cummings] at trial. She testified that on
the morning of September 5, 1991, [Cummings] told her that he wanted her
to kill his sister, Judy, and he wanted her to use the .38 to do it.
[Cummings] then left to take his father to Oklahoma City. Juanita testified
that on the morning of September 5, she took Melissa to the welfare
department with her. When they arrived back at the house, Juanita was
there with Sherry, Judy and the kids. The kids were outside playing. Sherry
went to the porch and called her to come out there. Sherry told her to do
what she knew she needed to do and she brought Juanita the gun. Juanita
went back into the house and shot Judy. Juanita and Sherry brought the kids
into the house and told them to play in the bedroom. They then drug Judy’s
body to the cellar. They cleaned the house and couch and then Juanita went
to work at the Dairy Queen.

                                     4
          Juanita testified that she arrived back home at around 11:00. When she
      got home she went into the bedroom where Melissa was handcuffed and
      lying on the bed. She went back into the living room. [Cummings] came
      home a little after midnight. He asked her if it was done and she replied that
      it was. Then Sherry and [Cummings] left the house and with the car keys
      and the truck keys. Juanita was told to stay in the house. She testified that
      she did not help move Judy’s body but she never saw it again.

         When [Cummings] and Sherry came back, [Cummings] told Juanita and
      Sherry to go in the bedroom and unhandcuff and undress Melissa. He then
      made them stay in the room while he raped Melissa. Afterward,
      [Cummings], Sherry and Melissa left the house. Only [Cummings] and
      Sherry returned. When he returned, [Cummings] was wearing only a pair of
      shorts. He had been dressed in coveralls when he left the house. He told
      Juanita to help him load the couch on the truck and they took it to a bridge
      near Centrahoma and threw it over the side of the bridge.

         When questioned by authorities Juanita told them that she had been
      sleeping in her room when she heard someone pull up to the house and Judy
      hollered that she and Melissa were leaving.

Cummings v. State, 968 P.2d 821, 827-29 (Okla. Crim. App. 1998) (Cummings I)

(paragraph numbers omitted).

                                Procedural background

      On August 1, 1994, Cummings was charged by information in the District Court of

Coal County, Oklahoma, with two criminal counts: Count 1 charged Cummings with

Murder in the First Degree for the death of Judy Mayo; Count 2 charged Cummings with

Murder in the First Degree for the death of Melissa Moody. On February 9, 1995, an

amended information was filed charging Cummings with three criminal counts: Counts 1

and 2 were the same as in the original information; Count 3 charged Cummings with child




                                            5
abuse of Melissa Moody.1 On February 14, 1995, the state filed a bill of particulars

indicating that it intended to seek the death penalty against Cummings, and alleging the

existence of two aggravating factors: (1) that the murder of Melissa Moody was

committed for the purpose of avoiding or preventing a lawful arrest or prosecution; and

(2) the existence of a probability that Cummings would commit criminal acts of violence

that would constitute a continuing threat to society.

       On February 9, 1996, the state filed a second amended information alleging

alternative theories of first degree murder in connection with the death of Melissa Moody,

i.e., the commission of the murder while engaged in the felony of kidnapping (i.e., felony

murder), and premeditated murder.

       The case proceeded to trial on May 6, 1996. At the conclusion of the first-stage

evidence, the trial court dismissed the child abuse charge (Count 3) without objection

from the state, and the jury found Cummings guilty of the two murder charges. During

the second-stage proceedings, the state incorporated by reference all of the evidence

presented during the first stage, and in addition presented evidence that, in April 1991,

Cummings, with the assistance of Sherry and Juanita Cummings, raped Sherry’s fourteen-

year-old sister who had been babysitting his two children. At the conclusion of all the

second-stage evidence, the jury found the existence of a probability that Cummings would



       1
        Count 3 specifically charged Cummings with “feloniously sexually abus[ing]”
Melissa Moody, “a minor child 11 years of age,” “while responsible for the welfare of
said minor child,” in violation of Okla. Stat. tit. 21, § 843 (which has since been
renumbered as Okla. Stat. tit. 10, § 7115). State Court Record, Vol. 1 at 68-69.

                                              6
commit criminal acts of violence that would constitute a continuing threat to society, and

that the murder of Melissa Moody was committed for the purpose of avoiding or

preventing a lawful arrest or prosecution. In turn, the jury fixed Cummings’ punishment

at death for both counts of conviction. On May 30, 1996, Cummings was formally

sentenced to death in accordance with the jury’s verdict.

       Cummings filed a direct appeal challenging his convictions and death sentences.

On August 4, 1998, the OCCA affirmed Cummings’ conviction and death sentence for the

murder of Melissa Moody, but reversed Cummings’ conviction and sentence for the

murder of Judy Mayo. In reversing Cummings’ conviction and sentence for the murder of

Judy Mayo, the OCCA concluded that, as a matter of law, both Sherry and Juanita

Cummings were accomplices in the murder, and that “there was no evidence presented at

trial which c[ould] be found to independently connect [Cummings] with the commission

of Judy’s murder.” Cummings I, 968 P.2d at 830. Because Oklahoma law required, in

cases involving accomplice testimony, “that there . . . be at least one material fact of

independent evidence that tend[ed] to connect the defendant with the commission of the

crime,” id., the OCCA concluded that Cummings’ “conviction for Count I” had to “be

reversed with instructions to dismiss.” Id. The OCCA subsequently denied Cummings’

request for rehearing. Cummings filed a petition for writ of certiorari with the United

States Supreme Court. That petition was denied by the Supreme Court on June 7, 1999.

Cummings v. Oklahoma, 526 U.S. 1162 (1999).

       On April 28, 1998, while his direct appeal was still pending before the OCCA,

                                              7
Cummings, in accordance with Oklahoma procedural rules, filed an application for post-

conviction relief with the OCCA asserting eleven propositions of error. The OCCA

denied the application for post-conviction relief on November 10, 1998. Cummings v.

State, 970 P.2d 188 (Okla. Crim. App. 1998) (Cummings II).

       On August 17, 1999, Cummings initiated this federal habeas action by filing a pro

se application to proceed in forma pauperis and a motion for appointment of counsel.

Cummings’ motion for appointment of counsel was granted and, on February 29, 2000,

Cummings filed his federal habeas petition asserting eleven grounds for relief. The

magistrate judge assigned to the case conducted an evidentiary hearing on June 25, 2001.

On February 21, 2003, Cummings filed a supplemental petition for writ of habeas corpus,

asserting two additional grounds for relief. On August 11, 2006, the district court issued

an opinion and order denying Cummings’ petition. The district court granted Cummings

a certificate of appealability (COA) with respect to three issues. We subsequently granted

a COA with respect to one additional issue.

                                              II.

                                    Standard of review

       Because Cummings filed his federal habeas petition well after the effective date of

the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), AEDPA’s

provisions apply to this appeal. See McLuckie v. Abbott, 337 F.3d 1193, 1197 (10th Cir.

2003). “Under AEDPA, the appropriate standard of review depends on whether a claim

was decided on the merits in state court.” Id. “If the claim was not heard on the merits by

                                              8
the state courts, and the federal district court made its own determination in the first

instance, [this court] review[s] the district court’s conclusions of law de novo and its

findings of fact, if any, for clear error.” Id. (internal quotations omitted). If, however, the

claim was adjudicated on the merits by the state courts, the petitioner will be entitled to

federal habeas relief only if he can establish that the state court decision “was contrary to,

or involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” id., § 2254(d)(2). “When reviewing a state court’s application of

federal law, we are precluded from issuing the writ simply because we conclude in our

independent judgment that the state court applied the law erroneously or incorrectly.”

McLuckie, 337 F.3d at 1197. “Rather, we must be convinced that the application was

also objectively unreasonable.” Id. “This standard does not require our abject deference,

. . . but nonetheless prohibits us from substituting our own judgment for that of the state

court.” Snow v. Sirmons, 474 F.3d 693, 696 (10th Cir. 2007) (internal quotation marks

omitted).

                    Ineffective assistance of trial and appellate counsel

       Cummings claims he was denied effective assistance of both trial and appellate

counsel. Generally speaking, “[a] claim by a habeas petitioner ‘that counsel’s assistance

was so defective as to require reversal of a . . . death sentence has two components.’”

Anderson v. Sirmons, 476 F.3d 1131, 1141 (10th Cir. 2007) (quoting Strickland v.

                                               9
Washington, 466 U.S. 668, 687 (1984)). “‘To be entitled to relief, a petitioner must prove

both that his counsel’s performance was deficient and that the deficient performance

prejudiced his defense.’” Id. (quoting Bryan v. Mullin, 335 F.3d 1207, 1216 (10th

Cir.2003) (en banc)).

       1) Claims regarding trial counsel

       Cummings contends his trial counsel was ineffective for conceding Cummings’

guilt to non-charged offenses, failing to challenge what Cummings now asserts was his

false confession to authorities that he assisted in disposing of Judy Mayo’s body, failing

to seek DNA testing of critical evidence, and failing to gather medical or psychological

records on Sherry and Juanita Cummings.

       a) Failure to seek DNA testing

       We turn first to Cummings’ claim that his trial counsel was ineffective for failing

to seek DNA testing of critical evidence (i.e., pubic hairs found with Melissa’s body and

clothing identified as Melissa’s that was found near Judy’s body). Our review of the

record on appeal indicates that this claim was never presented to the Oklahoma state

courts, and instead was presented by Cummings for the first time in his federal habeas

petition.

       We readily conclude that this claim is procedurally barred.2 Although the claim is


       2
          We note, in passing, that the district court addressed this claim on the merits.
Assuming, for purposes of argument, that the claim is not procedurally barred, we agree
with the district court that there is no merit to the issue. In particular, it is far from clear
that trial counsel’s failure to request DNA testing of the evidence cited by Cummings
                                                                                     (continued...)

                                                10
technically unexhausted, it is beyond dispute that, were Cummings to attempt to now

present the claim to the Oklahoma state courts in a second application for post-conviction

relief, it would be deemed procedurally barred. See Okla. Stat. Ann. tit. 22 §§ 1086,

1089(D)(2) (providing, collectively, that all grounds for relief which are actually known

or which should have been known through the exercise of due diligence must be brought

in an initial application for post-conviction relief). Thus, the claim is subject to what we

have termed an “anticipatory procedural bar.” Anderson, 476 F.3d at 1139 n.7. Further,

although Cummings appears to be asserting that the attorney who represented him in his

state post-conviction proceedings was ineffective for failing to raise the claim, that is

insufficient to establish cause and prejudice because a criminal defendant is not

constitutionally entitled to representation by counsel in state post-conviction proceedings.

Fleming v. Evans, 481 F.3d 1249, 1255 (10th Cir. 2007).

       Cummings also contends that he is actually innocent of the crime of conviction

and, thus, should not be subject to any procedural bar that might apply to any of his


       2
        (...continued)
(i.e., pubic hairs found on the body of Melissa Moody, and clothing of Melissa’s that was
found near Judy Mayo’s body) constituted deficient performance. And, perhaps more
importantly, it is clear that Cummings was not prejudiced by trial counsel’s failure in this
regard. Had the DNA testing indicated a link to Cummings, such evidence would clearly
have been damaging to Cummings, and trial counsel would not have wanted it to be
admitted at trial. On the other hand, had the DNA testing not established any link to
Cummings, that would have been, at best, only marginally beneficial to Cummings. For
example, the evidence presented at trial indicated that Cummings and his two wives
shared the master bedroom in their home, and that Melissa spent a significant amount of
time in the bed of the master bedroom, both clothed and naked, immediately prior to
being murdered. Thus, the jury could reasonably have inferred that the pubic hairs found
on Melissa’s body belonged to Juanita or Sherry, and such an inference would not have
undermined the jury’s determination that Cummings murdered Melissa.

                                              11
ineffective assistance of trial counsel claims. We disagree. To take advantage of the

“actual innocence” gateway, a habeas petitioner must “present[] evidence of innocence so

strong that a court cannot have confidence in the outcome of the trial unless the court is

also satisfied that the trial was free of nonharmless constitutional error . . . .” Schlup v.

Delo, 513 U.S. 298, 316 (1995). The petitioner must “support his allegations of

constitutional error with new reliable evidence–whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence–that was not

presented at trial.” Id. at 324. This new evidence must be sufficient to “show that it is

more likely than not that no reasonable juror would have convicted [the petitioner] in light

of the new evidence.” Id. at 327.

       In his opening brief, Cummings argues that the Supreme Court, in its decision in

House v. Bell, 126 S.Ct. 2064 (2006), indicated that it was not always necessary for a

petitioner asserting actual innocence to come forward with new reliable evidence.

Cummings, however, is obviously misreading the House decision. House clearly

reaffirms what was made clear in Schlup: that “a gateway claim requires ‘new reliable

evidence–whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence–that was not presented at trial . . . .’” 126 S.Ct. at 2077

(quoting Schlup, 513 U.S. at 324). Although the House decision goes on to state that “the

habeas court’s analysis is not limited to such [new reliable] evidence,” that statement

appears intended to clarify that, in determining whether such new evidence would likely

have lead the jury to acquit the petitioner, the habeas court should consider “all the

                                               12
evidence, old and new, incriminating and exculpatory . . . .” Id. (internal quotation marks

omitted).

       Relatedly, Cummings contends that, “[w]ithout the illegal testimony of [his] wives,

there is simply no evidence whatsoever to support a guilty verdict and he is indeed

innocent.” Aplt. Br. at 27. Cummings appears to misunderstand the requirements

imposed by the Supreme Court in Schlup for establishing actual innocence. Nowhere in

Schlup did the Supreme Court indicate that it was sufficient for a petitioner to simply

attack the evidence actually presented at his trial and claim that, absent the admission of

such evidence, there was not enough evidence to convict him. Rather, the Supreme

Court, as outlined above, expressly held that a petitioner must come forward with new

evidence, the admission of which would have made it more likely than not that he would

have been acquitted. Cummings has failed to come forward with any such evidence, and

thus cannot establish his claim of actual innocence.

       b) Cummings’ remaining claims of ineffective assistance of trial counsel

       The remaining three claims of ineffective assistance of trial counsel were raised by

Cummings for the first time in his application for state post-conviction relief. The OCCA

concluded that all three of those claims were procedurally barred. More specifically, the

OCCA concluded that because these claims “d[id] not turn on facts unavailable at the

time of [Cummings’] direct appeal, he . . . failed to meet the pre-conditions for review of

his claim on the merits and therefore review of the claim [wa]s barred.” Cummings II,

970 P.2d at 190.


                                             13
       Generally speaking, we do not “address issues that have been defaulted in state

court on an independent and adequate state procedural ground, unless the petitioner can

demonstrate cause and prejudice or a fundamental miscarriage of justice.” Anderson, 476

F.3d at 1140. We have, however, “expressed concern regarding application of

Oklahoma’s procedural bar to ineffective assistance of counsel claims and questioned

whether it can be deemed adequate and independent to bar habeas review of claims not

raised on direct appeal.” Snow, 474 F.3d at 726 n.35. “Oklahoma’s procedural bar rules

indicate ineffective assistance of counsel claims must normally be brought on direct

appeal.” Id. “There is a provision, however, for remand to the trial court for an additional

hearing on the ineffectiveness claims.” Id. (citing Okla. Stat. tit. 22, ch. 18, App. Rule

3.11). “But Oklahoma rarely, if ever, remands cases for such a hearing.” Id. We have

thus held that the Oklahoma procedural bar “will apply in those limited cases meeting the

following two conditions: trial and appellate counsel differ; and the ineffectiveness claim

can be resolved upon the trial record alone.” Id. (quoting English v. Cody, 146 F.3d

1257, 1264 (10th Cir. 1998)). “All other ineffectiveness claims,” we have held, “are

procedurally barred only if Oklahoma’s special appellate remand rule for ineffectiveness

claims is adequately and evenhandedly applied.” Id. (quoting English, 146 F.3d at 1264).

       Here, Cummings had a different attorney on direct appeal than at trial. At trial,

Cummings was represented by Paul Faulk, who was employed by the Capital Trial

Division of the Oklahoma Indigent Defense System (OIDS), and Joseph Minter, a private

attorney who contracted with OIDS to act as local counsel. On appeal, Cummings was


                                             14
represented by William Luker, who was employed by the Capital Direct Appeals Division

of OIDS. Luker, acting on Cummings’ behalf, raised two claims of ineffective assistance

of trial counsel on direct appeal (that trial counsel was ineffective for (1) failing to

investigate and use available evidence concerning Cummings’ personality and character

that was inconsistent with the prosecution’s theory of guilt and its justification for a death

sentence, and (2) failing to object to the prosecution’s allegedly improper argument and

references to the rape of Melissa Moody after the trial court had dismissed the child abuse

charge).

       Of the three remaining ineffective assistance of trial counsel claims asserted in

Cummings’ federal habeas petition, we conclude that only one of them could reasonably

have been resolved on direct appeal based solely on the trial record. Specifically,

Cummings’ claim that his trial counsel was ineffective for allegedly conceding his guilt to

non-charged offenses could clearly be resolved based on the trial record alone, because it

is based solely on trial counsel’s first-stage opening statement. The other two claims, that

trial counsel failed to challenge Cummings’ confession to authorities and failed to gather

medical or psychological records on Sherry and Juanita Cummings, could not have been

resolved on direct appeal based solely on the trial record. Both of these claims hinge, to

one extent or another, on evidence outside the trial record (e.g., evidence that Cummings

allegedly recanted his confession to authorities; evidence of the availability and content of

medical or psychological records pertaining to Sherry and Juanita). Thus, we conclude

the first claim is procedurally barred, but the latter two claims are not.


                                               15
       Reviewing the merits of these latter two claims de novo, we conclude that

Cummings has failed to establish that his right to the effective assistance of trial counsel

was violated. With respect to trial counsel’s alleged failure to challenge Cummings’

confession to police that he participated in moving Judy Mayo’s body, Cummings’ lead

trial counsel, Paul Faulk, testified before the district court in this case that Cummings’

claim of complete innocence was, in his view, “incredulous,” Evid. Hrg. Tr. at 136, and

that he (Faulk) therefore made a strategic decision that it was not viable to pursue such a

defense theory. In light of this undisputed testimony, we conclude that Faulk made a

reasonable strategic decision that cannot be the basis for a valid ineffective assistance

claim. See Strickland, 466 U.S. at 690 (“strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable”). As for trial counsel’s alleged failure to obtain medical and

psychological records of Sherry and Juanita, Cummings fails to explain whether any such

records are or were available, what information may have been contained therein, and

how such information could have been successfully utilized by Cummings’ counsel at

trial. Thus, he has failed to establish either that his trial counsel’s performance was

deficient or that he was prejudiced thereby.

       2) Claims regarding appellate counsel

       Cummings contends that his “direct appeal counsel failed to raise obvious and

blatant constitutional violations of his right to effective assistance of [trial] counsel,” and

instead “rais[ed] only two narrow claims which were rejected by the OCCA . . . .” Aplt.


                                               16
Br. at 17. In particular, Cummings claims that his appellate counsel erred in failing to

argue on direct appeal that his two trial attorneys were ineffective for:

       • failing to negotiate with the prosecution;

       • failing to adequately question potential jurors;

       • failing to properly object or otherwise preserve error;

       • failing to investigate and present evidence or effectively cross-examine
       witnesses;

       • failing to seek suppression of Cummings’ allegedly false statement;

       • failing to investigate other suspects;

       • failing to give Cummings competent advice on his right to testify;

       • agreeing with and endorsing Sherry and Juanita’s testimony;

       • failing to seek suppression of testimony that Cummings may have
       confessed to Melissa’s murder while engaged in bondage sex with Juanita;

       • failing to object to inadmissible hearsay;

       • failing to investigate Juanita’s confession and use it for impeachment;

       • failing to investigate and present evidence that Juanita was upset with Judy
       before killing her;

       • failing to investigate and present evidence of Sherry and Juanita’s
       propensity to resort to violence;

       • failing to investigate and present impeachment evidence against witness
       Timothy Chancellor;

       • failing to consult with experts and present evidence of the “White trash”
       subculture and the Battered Woman Syndrome;

       • failing to use prior statements to impeach Juanita and Sherry;


                                              17
      • failing to investigate Cummings’ prior statements; and

      • failing to properly consult with Cummings to develop knowledge of the
      case.

      Cummings first raised these claims in his application for state post-conviction

relief. The OCCA considered and rejected the claims:

         Under [Oklahoma’s] Post-Conviction Procedure Act, a claim of
      ineffective assistance of appellate counsel is not procedurally barred if:
             it is a claim contained in an original timely application for
             post-conviction relief relating to ineffective assistance of
             appellate counsel and the Court of Criminal Appeals first
             finds that if the allegations in the application were true, the
             performance of appellate counsel constitutes the denial of
             reasonably competent assistance of appellate counsel under
             prevailing professional norms.
      22 O.S.Supp.1995, § 1089(D)(4)(b)(2). Applying these statutory
      guidelines, this Court recently held:
             [T]he threshold inquiry is (1) whether appellate counsel
             actually committed the act which gave rise to the ineffective
             assistance allegation . . . . [T]he next question is (2) whether
             such performance was deficient under the first prong of the
             two-pronged test in Strickland v. Washington. (footnote
             omitted). If a petitioner meets his or her heavy burden to
             prove deficient attorney performance, we may then consider
             the mishandled substantive claim. The question then becomes
             (3) whether such a claim meets the second prerequisite to
             capital post-conviction review.
      Walker[ v. State], 933 P.2d [327,] 333 [(Okla. Crim. App. 1997)].

          A review of the record reveals that appellate counsel did not raise the
      issue of ineffective assistance of trial counsel as fully as [Cummings] argues
      he should have. Accordingly, [Cummings] has made the threshold showing
      that counsel committed the act which gave rise to the ineffective assistance
      allegation. Having found such, we must now determine whether counsel’s
      failure to raise these issues on direct appeal constitutes deficient
      performance. However, [Cummings] has not shown that appellate
      counsel’s failure to do so was unreasonable under prevailing professional
      norms. While appellate counsel has a duty to raise relevant issues for this


                                            18
       Court’s consideration, there is no obligation to raise all available
       non-frivolous issues. (citation omitted). The brief filed in [Cummings’]
       direct appeal reflects that appellate counsel raised sixteen non-frivolous
       claims at least equally meritorious to those which were omitted and are at
       issue here. We cannot find that appellate counsel’s failure to investigate
       and litigate the ineffective assistance of trial counsel issue as fully as
       [Cummings] claims he should have rendered counsel’s performance
       unreasonable under prevailing professional norms. Accordingly, because
       [Cummings] has not established that appellate counsel’s performance was
       deficient, his substantive claims remain procedurally barred.

Cummings II, 970 P.2d at 191 (paragraph numbers omitted).

       Although the OCCA nominally characterized the claims as being “procedurally

barred” under Oklahoma law, it appears clear that the OCCA in fact considered the claims

on the merits in reaching this conclusion. More specifically, the OCCA purported to

conclude that appellate counsel’s performance was not deficient under the second prong

of its Walker test. We do not afford any deference to the OCCA’s determinations,

however, because we have held that the OCCA’s Walker test fails to comport with the

Supreme Court’s holding in Strickland. Cargle v. Mullin, 317 F.3d 1196, 1205 (10th Cir.

2003). Thus, we review Cummings’ claims de novo. Young v. Sirmons, 486 F.3d 655,

674 (10th Cir. 2007).

       At the outset, we note that Cummings fails in his appellate brief to flesh out any of

the specific claims that he alleges his appellate counsel should have raised on direct

appeal. Instead, he appears to be incorporating by reference the arguments on each of

those claims contained in his application for state post-conviction relief. Although that

application, which is contained in the record on appeal, does address in somewhat greater



                                             19
detail each of the claims of ineffective assistance of trial counsel, most of the arguments

contained therein are likewise conclusory, and generally rely on unsubstantiated, and

often outlandish, assertions of fact. In short, neither in his federal or state pleadings has

Cummings sufficiently fleshed out each of the claims he contends his appellate counsel

should have asserted regarding the performance of his trial counsel.

       Out of an abundance of caution, however, we will proceed to address each of the

claims Cummings alleges that his appellate counsel should have raised regarding the

performance of trial counsel. In doing so, we will rely primarily on the arguments

asserted by Cummings in his application for state post-conviction relief because the

arguments made by Cummings in that pleading are set forth in somewhat greater detail

than in his appellate brief.

       a) Failure to negotiate with the prosecution

       In his application for state post-conviction relief, Cummings asserted that his

“[t]trial counsel failed to provide [him] with adequate and appropriate advice regarding

the advisability of accepting the prosecution’s plea offer to a Life Sentence on Count I

and a Life Without Parole sentence on Count II.” ROA, Vol. 2, Doc. 69, App. at 89.

Cummings further asserted that his “[t]rial counsel failed to effectively negotiate with the

prosecution for a better plea offer, because counsel failed to be adequately prepared in

order to effectively marshal facts in support of a better plea offer.” Id. The problem with

these assertions is that Cummings fails to identify what “adequate and appropriate advice”

his trial counsel allegedly should have given him, and likewise fails to identify what


                                              20
additional preparation trial counsel should have engaged in or what facts trial counsel

should have “marshaled” “in support of a better plea offer.” Accordingly, he has failed to

establish that his appellate counsel’s performance in this regard was constitutionally

deficient, or that he was prejudiced thereby.

       b) Failure to adequately question potential jurors

       Cummings alleged in his application for state post-conviction relief that his trial

counsel “failed to adequately question potential jurors during jury selection in order to

make necessary challenges for cause and to rationally exercise peremptory challenges . . .

.” Id. at 90. “As a result,” he argued, his “jury included persons who were not qualified

to serve on his jury . . . and jurors who were biased against him and jurors [who] could

not weigh the evidence impartially with an open minded [sic].” Id. Notably, however,

Cummings did not identify what questions his trial counsel allegedly should have asked of

the potential jurors, nor did he identify which jurors should allegedly have been stricken

from the panel. Thus, he has failed to establish a legitimate claim of ineffective assistance

of appellate counsel based on these allegations.

       c) Failure to properly object or otherwise preserve error

       Cummings asserted in his application for state post-conviction relief that his trial

attorneys “were ineffective at both the guilt and sentencing stages of . . . trial in failing to

object, request appropriate jury admonitions or move for mistrials, raise as error and

otherwise preserve as error, issues affecting [his] fundamental rights where the

circumstances presented clearly required that such action be undertaken in order to protect


                                                21
and preserve [his] rights.” Id. at 90. Cummings did not, however, identify any specific

instances to support this general assertion. Thus, the claim fails on the merits.

       d) Failure to investigate and present evidence or effectively cross-examine

       In his application for state post-conviction relief, Cummings asserted that his trial

counsel “was ineffective in failing to investigate, develop and present available and

relevant evidence,” and that as a result thereof, his “trial counsel was unable to

competently advise [him] or make competent strategic decisions.” App. at 89.

Cummings also asserted that his trial counsel “fail[ed] to effectively cross-examine

witnesses and impeach them with available information.” Id. at 90. Notably, however,

Cummings did not identify what “relevant evidence” his trial counsel failed to investigate

and present (in other portions of his application, Cummings alleged that trial counsel

failed to present evidence that two men who lived with Sherry’s mother were child

molesters, as well as evidence that Sherry and Juanita were in relationships with other

men at the time of their arrests and wanted to end their marriages with Cummings; but

even assuming that this is the “relevant” evidence Cummings was referring to, there was

no actual evidence to support Cummings’ assertions). Likewise, Cummings did not

identify which witnesses trial counsel failed to properly cross-examine, and what

impeaching evidence trial counsel should have used in the cross-examination of these

witnesses. Thus, the claim likewise fails on the merits.

       e) Failure to seek suppression of Cummings’ statement to police

       In his application for state post-conviction relief, Cummings argued that during


                                             22
police questioning, he “repeatedly inquired about where his children were and expressed

concern that they would be placed to the custody of Sherry’s mother and hence known

child molesters would have access to the children.” Id. at 92. In turn, Cummings asserted

that, “[k]nowing about [his] concerns, an OSBI agent told [him] that Sherry’s mother was

the only relative of the children living in Oklahoma and she would get the children, but

that Sherry would get them if [Cummings] would exonerate her.” Id. “Based on those

inducements,” Cummings asserted, he “falsely confessed to moving Judy’s body . . . .”

Id.

       The initial problem with Cummings’ arguments is that neither in his application for

post-conviction relief, nor in his federal appellate briefs, does he point to any evidence to

support his assertions. Presumably, he is the only witness, aside from the police officers

who interrogated him, who was aware of what transpired during the interrogation.

Notably, however, Cummings failed to elicit any testimony from these officers at trial

remotely suggesting that Cummings was “induced” to falsely confess. In any event, given

the strong evidence of Cummings’ guilt, we conclude that he has failed to establish any

prejudice arising out of trial counsel’s purported failure to seek suppression of his

statements to police.

       f) Failure to investigate other suspects

       In his application for state post-conviction relief, Cummings asserted that his

“[t]rial counsel failed to investigate and present evidence pointing to other suspects who

assisted Anita [Juanita] and Sherry in committing this offense, including disposing [of]


                                              23
the bodies of Judy and Melissa, and failed to establish the motives that those other

suspects would have had in assisting the women.” Id. at 102. According to Cummings,

“[t]he most likely other suspects were: Sherry’s mother and her boyfriend, David Potter,

who lived in Atoka County between Atoka and where Melissa’s body was found; and

Daniel Franklin Chick, one of Sherry’s lovers who was living in the Coalgate area at the

time of the offense and who mysteriously moved into the Cummings’ household a few

weeks after these offenses.” Id.

       It is apparent from the record that these allegations amounted to little more than

speculation on Cummings’ part. In particular, Cummings has not presented any evidence,

either in connection with his application for state post-conviction relief or his federal

habeas petition, remotely establishing that David Potter or Daniel Chick participated in

the murders or in disposing of the bodies. Thus, we conclude that Cummings has failed to

satisfy either of the Strickland prongs with respect to this claim.

       g) Failure to provide Cummings with competent advice regarding his right
       to testify

       Cummings asserted in his application for state post-conviction relief that his trial

counsel “failed to give [him] competent advice regarding his decision to testify,” and that,

because he allegedly suffered from “borderline intellectual functioning,” he “was

overwhelmed by trial counsel’s insistence on making this decision [i.e., whether to testify]

for him, and hence [his] will was overborne by trial counsel’s forcefulness.” Id. at 92-93.

Presumably, Cummings was effectively asserting that his trial counsel erroneously



                                              24
advised him not to testify when, in fact, he should have done so.

       Having carefully examined the state court records, we conclude that Cummings’

trial counsel had ample reasons to advise him not to testify at trial. In particular, it

prevented Cummings from being subjected to what undoubtedly would have been

damaging cross-examination by the prosecution. Further, it allowed Cummings’ trial

counsel to focus their defense efforts on the credibility of Juanita and Sherry. Even

assuming, for purposes of argument, that Cummings’ trial counsel erred in advising him

not to testify at trial, Cummings has failed to establish any prejudice flowing from that

error. In particular, we are unable to conclude, in light of the strong evidence of

Cummings’ guilt presented by the prosecution, that the jury could reasonably have found

Cummings’ assertions of innocence believable.

       h) Agreeing with and endorsing Sherry and Juanita’s testimony

       Cummings asserted in his application for state post-conviction relief that his trial

counsel “was ineffective in the extreme in the manner in which Anita [Juanita] and Sherry

were cross examined at trial.” Id. at 93. According to Cummings, his trial counsel “asked

questions in such a manner which conveyed the impression that he agreed with and

endorsed the women’s versions of what happened, and was only nitpicking with minor

details.” Id. Notably, a careful examination of the trial transcript refutes these

allegations. Although Cummings’ lead trial counsel often began his cross-examination

questions with the phrase “Do you remember,” he otherwise clearly attempted to attack

the veracity of both women and in no way conveyed to the jury that he “endorsed” the


                                              25
women’s versions of what happened. Thus, Cummings has failed to establish a valid

claim of ineffective assistance.

       i) Failure to seek suppression of testimony that Cummings may have
       confessed to Melissa’s murder while engaged in bondage sex with Juanita

       In his application for state post-conviction relief, Cummings asserted that his trial

counsel should have “file[d] a motion in limine and request[ed] a preliminary hearing . . .

with regard to the evidentiary sufficiency and admissibility of Anita’s [Juanita’s] claim

that months after this offense [he], during rough bondage sex, whispered in her ear a

confession about slitting Melissa’s throat when he killed her.” Id. at 94. Cummings

alleged that Juanita “invented” this story “just days before she testified at the Preliminary

Hearing” in “an attempt to curry favor with the prosecution by supplying false evidence to

fill in a serious evidentiary gap in the State’s case . . . .” Id. Cummings argued that both

of his trial attorneys “were ineffective in failing to test the credibility, reliability and

admissibility of her claims before they were heard by jurors,” and “were further

ineffective in failing to object to this testimony at trial.” Id.

       Our review of the state trial transcript leads us to conclude there is no merit to

these arguments. To begin with, Cummings points to no evidence to support his assertion

that Juanita “invented” her story just days before the preliminary hearing. Further, it is

clear that Juanita’s testimony in this regard was relevant and admissible (since it was a

statement of Cummings that directly pertained to the murder of Melissa), and thus it

appears highly likely that any motion in limine directed at seeking to exclude the



                                                26
testimony would have been overruled. Indeed, any questions as to Juanita’s “credibility”

and “reliability” would not have been decided by the trial court at a pre-trial hearing, but

rather were ultimately for the jury to decide. Thus, we conclude that Cummings has

failed to satisfy the first Strickland prong with respect to this claim.

       j) Failure to object to inadmissible hearsay

       In his application for state post-conviction relief, Cummings argued that his trial

counsel “failed to object and request a mistrial when Anita [Juanita] testified at trial about

inadmissible hearsay by Melissa during [his] alleged encounter with Melissa.” Id. at 95.

Specifically, Cummings complained that Juanita testified at trial “that Melissa told [him]

that she had done it (i.e., oral sex) before in Arkansas,” and that “[t]his unreliable and

inadmissible hearsay allowed jurors to speculate that [he] was the person who had sexual

contact with her in Arkansas, when he had not.” Id.

       We conclude there is no merit to this claim. Melissa’s statements to Cummings

were clearly inconsistent with the notion that Cummings was “the person who had sexual

contact with her in Arkansas.” More specifically, if Cummings had previously had sexual

contact with Melissa, then both he and Melissa would have been aware of that fact, and

Melissa undoubtedly would not have made the statement to him that she allegedly did.

Thus, contrary to Cummings’ assertion, the jury could not have reasonably inferred that

he had previously had sex with Melissa. In any event, this issue is irrelevant to the

question of whether Cummings actually murdered Melissa and Judy.

       k) Failure to investigate Juanita’s confession and use it for impeachment


                                               27
       Cummings asserted in his application for post-conviction relief that his “[t]rial

counsel were ineffective in failing to present evidence at trial that the night before Anita

[Juanita] went to the authorities she had confessed to [him], in a naive attempt to prompt

him to end his marriage to her, that she was the one who had shot and killed Judy and

done away with Melissa.” Id. at 91. Cummings asserted that “[c]ounsel were further

ineffective in failing to present evidence that [he] asked Anita [Juanita] to go with him to

tell this to Sheriff Ward, and that was the real reason Anita [Juanita] went to the

authorities: she knew that she had to turn herself in first and give her version before Mr.

Cummings went to the authorities and told them what Anita [Juanita] had told him.” Id.

Cummings argued that he “was prejudiced by this omission because that evidence would

have explained how [he] knew the basic details about Judy’s death in order to falsely

confess that he helped move her body, in an [sic] misguided attempt to absolve Sherry of

blame.” Id. “In addition,” he argued, “as a result of this omission by counsel, the

prosecution was allowed to argue to jurors that [he] must have been involved in Judy’s

murder, because he did not ask police who did it when he was first questioned by them

when arrested.” Id.

       Notably, Cummings does not identify what “evidence” he is referring to, and

nothing in the record on appeal remotely supports his assertions as to these purported

events. Presumably, then, the only “evidence” of Juanita’s purported “confession” to him

would have been his own testimony and, as the record on appeal indicates, Cummings

chose not to testify at trial. Thus, absent Cummings establishing that his trial counsel


                                              28
were ineffective for recommending that he not testify at trial (a claim we have already

rejected on the merits), he cannot establish that his counsel were ineffective for failing to

present evidence of Juanita’s purported confession to him.

       l) Failure to investigate and present evidence that Juanita was upset with Judy
       prior to killing her

       In his application for state post-conviction relief, Cummings argued that his trial

attorneys “were . . . ineffective in failing to investigate and present evidence that Anita

[Juanita] was upset with Judy when she killed her, because the night before Judy had

dropped Melissa off at the Dairy Queen where Anita [Juanita] was working and made

Anita [Juanita] take care of Melissa while Judy went drinking at Roland’s Bar.” Id. at 96.

According to Cummings, “[p]eople present at the Cummings house when Anita [Juanita]

got home from working . . . could have testified that Anita [Juanita] was in a snit over

Judy doing that . . . .” Id. Cummings argued that this evidence “was relevant because

Anita [Juanita] denied at trial that she had an argument with Judy before shooting,” and

the “omission by counsel was especially prejudicial to [him] because it established the

probable motive for the fight between Anita [Juanita] and Judy which escalated into Anita

[Juanita] shooting and killing Judy.” Id.

       Based upon our review of the state trial transcript, we conclude that Cummings has

failed to satisfy either the first or second Strickland prongs with respect to this claim.

There was no physical evidence (either presented at trial or subsequently pointed to by

Cummings) indicating that a fight or struggle had occurred prior to the shooting of Judy,

and thus we are unable to conclude that the jury reasonably could have believed that such

                                              29
occurred. Likewise, we are unable to conclude that the jury reasonably would have

believed that Juanita shot and killed Judy out of anger over Judy having left Melissa at

Juanita’s place of work on the prior evening. In short, we are persuaded that trial counsel

acted appropriately in choosing not to pursue this purported theory of defense.

       m) Failure to investigate and present evidence of Sherry and Juanita’s propensity
       to resort to violence

       Cummings argued in his application for state post-conviction relief that his “[t]rial

counsel failed to investigate and present at trial available and admissible evidence of the

propensity of Anita [Juanita] and Sherry to use violence to resolve disputes . . . .” Id. at

96. “This was relevant,” Cummings argued, “because the most probable reason for

Judy’s death was an argument between Anita [Juanita] and Judy that escalated into a fight

and Anita [Juanita] grabbing a gun.” Id. As with the preceding issue, there was no

evidence indicating that any type of struggle occurred prior to the shooting of Judy. We

therefore reject Cummings’ arguments.

       n) Failure to investigate and present impeachment evidence against witness
       Timothy Chancellor

       In his application for state post-conviction relief, Cummings argued that his “[t]rial

counsel were ineffective in failing to investigate, discover and use at trial evidence to

impeach State witness Timothy Chancellor with his prior felony convictions and his

mental health history, which includes memory impairment problems . . . .” Id. at 96.

Cummings argued that “Chancellor’s testimony was particularly prejudicial because he

claimed to have asked Mr. Cummings, years after these offenses, about the .38 [handgun]


                                              30
that he had sold to Mr. Cummings before these offenses,” and “Chancellor purported to

quote Mr. Cummings as saying, in response, that the gun was a ‘gone son of a bitch.’” Id.

at 97. Cummings argued that, “[g]iven Mr. Chancellor’s memory problems, it is

incredible that he could accurately recall Mr. Cummings using those precise words.” Id.

       We conclude that Cummings has failed to satisfy either of the Strickland prongs

with respect to this claim. To begin with, it is far from clear that evidence of Chancellor’s

purported mental health history would have been admissible for purposes of cross-

examination (indeed, Cummings never identified precisely what this “mental health

history” entailed). Further, Cummings’ trial counsel actually cross-examined Chancellor

about this purported statement, and Chancellor confirmed that it occurred in 1993. Thus,

it appears doubtful that, had Cummings’ trial counsel attempted to cross-examine

Chancellor about his prior felony convictions (the nature of which Cummings never

identified), it would have substantially undercut Chancellor’s testimony. Moreover, a

review of the trial transcript indicates that Cummings has exaggerated the significance of

Chancellor’s testimony. In particular, Chancellor’s testimony in this regard simply

confirmed what the jury already knew, i.e., that the gun disappeared following the

shooting of Judy. The more important component of Chancellor’s testimony was his

statement that in June 1990, he gave Cummings a .38 pistol in exchange for a .22 rifle and

a goat. Tr. at 477.

       o) Failure to consult with experts and present evidence of the “White
       Trash” subculture and the Battered Woman Syndrome

       In his application for state post-conviction relief, Cummings complained that his

                                             31
trial counsel “failed to consult with an anthropologist, evolutionary psychologist, historian

or sociologist regarding the socio-economic ‘White trash’ subculture in which [he], his

wives and the victims were raised, lived, and socialized.” Id. at 98. Cummings further

complained that his trial counsel “failed to consult with an expert on Battered Woman

Syndrome . . . to testify to rebut Anita’s [Juanita’s] and Sherry’s self-serving claims that

they were dominated and abused by [him].” Id. “As a result,” he argued, “jurors had

insufficient information to correctly evaluate the evidence at trial.” Id.

       We conclude that Cummings has failed to establish the first Strickland prong with

respect to this claim. To begin with, Cummings never identified precisely what these

purported experts would have testified to, and it appears questionable whether testimony

from an “expert” on “White trash subculture” would have been admissible at trial.3 Thus,

Cummings failed to present sufficient evidence and argument to establish that his trial

counsel acted deficiently in failing to investigate and present such information.



       p) Failure to use prior statements to impeach Juanita and Sherry

       In his application for state post-conviction relief, Cummings argued, in conclusory

fashion, that his “[t]rial counsel failed to adequately impeach Anita [Juanita] and Sherry

at trial with the inconsistencies in their various versions of this offense, and failed to

adequately argue those inconsistencies during closing arguments to the jury . . . .” Id. at

       3
         The state court records do contain an affidavit from a professor at Auburn
University who purportedly has studied the “white trash subculture.” Nothing contained
therein, however, strikes us as relevant to the issues the jury was asked to decide in
Cummings’ criminal trial.

                                               32
99. Without a more precise identification of what “inconsistencies” Cummings is

referring to, it is impossible to determine whether there is any merit to this argument.

Thus, we conclude Cummings has failed to establish the existence of either Strickland

prong with respect to this claim.

       q) Failure to investigate Cummings’ prior statements

       In his application for state post-conviction relief, Cummings asserted that, “[d]ue

to insufficient pre-trial preparation, trial counsel lacked an adequate knowledge of the

facts of this case.” Id. at 99. “By way of example,” Cummings asserted, “during cross

examination of a police witness during a mid-trial Jackson v. Denno hearing, trial counsel

[wa]s taken by surprise to learn that Mr. Cummings had been interrogated on at least two

different occasions, with only the second interrogation having been tape recorded.” Id.

       We again conclude that Cummings has failed to establish the existence of either

Strickland prong with respect to this claim. As noted, Cummings provided only one

concrete example of counsel’s alleged failure to investigate, and it is unclear whether

counsel’s failure to learn about the multiple interrogations of Cummings was the fault of

counsel, or rather a failure on the part of Cummings to provide his counsel with complete

and truthful information. In any event, Cummings does not explain how counsel’s

“failure” to learn this information at an earlier time impacted counsel’s performance at

trial. Thus, he has likewise failed to establish any prejudice.

       r) Failure to properly consult with Cummings to develop knowledge of the case

       Cummings alleged in his application for state post-conviction relief that his “[t]rial


                                             33
counsel were ineffective in failing to meaningfully and adequately consult with [him].”

Id. at 99. “As a result,” he asserted, “trial counsel failed to learn important information

that they should have presented at trial in order to aid jurors in understanding the

evidence.” Id. The sole “example” provided by Cummings of counsel’s failure in this

regard was the following:

       [J]urors heard a tape-recorded statement taken from [him] by OSBI agents
       the day after his arrest . . . . In that statement, [he] ma[de] reference to a
       wood stove and moving the couch. This was meaningless to jurors because
       they had insufficient information to decipher it. If trial counsel had taken
       the time to adequately interview [him], they would have learned that each
       Fall Anita [Juanita] and Sherry bring into the house the wood-burning stove
       which is their sole source of heat in the house during the winter. The stove
       is put in the garage every Spring and brought into the house in the Fall. It is
       placed in the middle room which was being used as a livingroom at the time
       of this offense. The couch is then moved out of the room onto the front
       porch, and sometimes the children’s bedroom is moved into the middle
       room to make sure they will be warm, and their old bedroom is then
       converted into a livingroom. Because Mr. Cummings’ father was dying of
       cancer and had lost a considerable amount of weight, the wood stove was
       brought in early that year in order to make sure he was warm. Like a typical
       male, Mr. Cummings did not pay much attention to when and why the
       women moved the furniture around and/or brought in the wood stove. His
       best recollection is that the wood stove had been moved into the house
       while he was in at the hospital with his father in Oklahoma City, and did not
       find it odd for the couch to be gone. In addition, Mr. Cummings and his
       family never purchased new furniture, but salvaged old furniture, which
       resulted in their being a constant change of couches in his house, as beat up
       couches were replaced by used couches in slightly better condition.

Id. at 99-100.

       Having carefully examined the record on appeal, we conclude that these

allegations fall far short of establishing that Cummings’ trial counsel acted in a

constitutionally deficient manner. In particular, the “example” offered by Cummings is


                                              34
self-serving (bordering on outlandish), internally inconsistent (it suggests at one point that

the wood stove “was brought in early that year in order to make sure [Cummings’ father]

was warm,” and later indicates that Cummings’ “best recollection is that the wood stove

had been moved into the house while he was in at the hospital with his father in

Oklahoma City,” i.e., on the day of the murders), and largely irrelevant to the issues

decided at trial.

                    Admission of uncorroborated testimony of accomplices

       Cummings next contends that his rights under the Eighth and Fourteenth

Amendments to the United States Constitution were violated because “his conviction [for

the murder of Melissa] was obtained upon the uncorroborated testimony of accomplices

[Sherry and Juanita], in violation of a statutorily created right.” Aplt. Br. at ii. In support

of this contention, Cummings points to Okla. Stat. tit. 22, § 742, which provides, in

pertinent part, that “[a] conviction cannot be had upon the testimony of an accomplice

unless he be corroborated by such other evidence as tends to connect the defendant with

the commission of the offense . . . .”

       Cummings first raised this issue on direct appeal in challenging both of his murder

convictions. Although the OCCA agreed that Sherry and Juanita were accomplices with

respect to the murder of Judy, it concluded otherwise with respect to the murder of

Melissa:

          [Cummings] argues in his second proposition that Sherry and Juanita
       Cummings were each accomplices to the murders of both Judy and Melissa,
       and accordingly, their testimony regarding his involvement in the
       commission of these offenses required corroboration. He also contends that

                                              35
the testimony of Sherry and Juanita was not sufficiently corroborated to
support his conviction for these murders.

   This Court has held that, “[t]he test for determining whether a person is
an accomplice is whether he or she could have been charged with the crime
for which the accused is on trial.” Bannister v. State, 1996 OK CR 60, 930
P.2d 1176, 1179. The record reveals that Juanita Cummings was actually
charged with First Degree Murder for the killing of Judy Mayo. (footnote
omitted). Although Sherry Cummings was not charged with any crime in
regard to Judy Mayo’s homicide, the trial court ruled that she was an
accomplice to this offense as a matter of law. This ruling was supported by
testimony that Sherry was present in the house at the time that Juanita shot
Judy and that Sherry gave Juanita the gun that was used to kill Judy. From
this, we find that both Juanita and Sherry were accomplices to Count I.

   Having found that Juanita and Sherry were correctly ruled as a matter of
law to be accomplices to the murder of Judy Mayo, we turn next to the
question of whether their testimony implicating [Cummings] was
sufficiently corroborated at trial by independent evidence of [Cummings’]
involvement in the commission of the offense. “[T]he general rule is that
testimony of an accomplice must be corroborated with evidence, that
standing alone, tends to link the defendant to the commission of the crime
charged . . . .” Sadler v. State, 1993 OK CR 2, 846 P.2d 377, 383. It is not
necessary that an accomplice’s testimony be corroborated in all material
respects. Johns v. State, 1987 OK CR 178, 742 P.2d 1142, 1146. It is only
required that there to be at least one material fact of independent evidence
that tends to connect the defendant with the commission of the crime. Id.
Further, circumstantial evidence can be adequate to corroborate the
accomplice’s testimony. Pierce v. State, 1982 OK CR 149, 651 P.2d 707,
709.

    [Cummings] argues that aside from the testimony of Juanita and Sherry,
there was no evidence presented at trial which can be found to
independently connect him with the commission of Judy’s murder. The
trial record supports this assertion. Evidence was presented at trial that
[Cummings] was in Oklahoma City with his father at the time that Juanita
killed Judy. There was evidence that he reported his sister missing three
days after she was killed. The prosecution also offered into evidence three
small notebooks kept by [Cummings] in which he had written details of
events which occurred after his sister’s disappearance and during the
investigation into her disappearance. Nowhere in these notebooks did
[Cummings] write anything indicative of his involvement in Judy Mayo’s

                                     36
      murder. The trial record also reveals that [Cummings] had made a
      statement to the police in which he admitted to helping drag his sister’s
      body to her pickup and to dumping her body into the lake. While this
      evidence clearly implicates [Cummings] as an accessory after the fact, it
      does not support a finding that he acted as a principal, either by aiding or
      abetting his sister’s murder. As [Cummings] contends, outside of the
      testimony of Juanita and Sherry, the evidence only supports a finding that
      [Cummings] assisted his wives in lying to the police and in covering up the
      crime. It does not independently connect him to the actual commission of
      Judy Mayo’s murder. Accordingly, [Cummings’] conviction for Count I
      must be reversed with instructions to dismiss.

          We next address [Cummings’] conviction for Count II, the murder of his
      niece, Melissa Moody. Sherry Cummings was initially charged with First
      Degree Murder for the death of Melissa Moody. (footnote omitted). By her
      own testimony, Sherry helped hold the child captive and went with
      [Cummings] and Melissa in the car to the place where Melissa was taken
      and killed. Juanita was not charged in conjunction with Melissa’s homicide.
      The trial court did not direct the jury to consider Juanita and Sherry
      accomplices as a matter of law regarding the murder of Melissa. However,
      as the evidence was sufficient to bind Sherry over on the charge of First
      Degree Murder for the death of Melissa, we find that it also supports a
      finding that Sherry was an accomplice to this crime as a matter of law.

          As to Juanita, [Cummings] asserts that she, too, was an accomplice.
      Under the evidence presented at trial, Juanita could not be indicted for
      Melissa’s murder as there is no evidence that she intended to participate in
      the crime or aided or abetted its commission. Accordingly, we find that
      Juanita was not an accomplice to Melissa’s murder and her testimony can
      be considered independent evidence connecting [Cummings] to the
      commission of this crime. See Bowie v. State, 1995 OK CR 4, 906 P.2d
      759, 763-64. Because Juanita’s testimony provided independent evidence
      corroborating Sherry’s testimony as to at least one material fact which
      tended to connect [Cummings] with the commission of the crime, the jury
      could infer that all of Sherry’s testimony was truthful. See Perry v. State,
      1993 OK CR 5, 853 P.2d 198, 200. [Cummings’] assertion that his
      conviction on Count II was based entirely upon uncorroborated accomplice
      testimony is without merit.

Cummings I, 968 P.2d 829-31 (internal paragraph numbers omitted).

      We conclude there is no merit to Cummings’ claim. As we noted in outlining the

                                           37
standard of review applicable to this appeal, if a claim was adjudicated on the merits in

state court, federal habeas relief can be granted pursuant to § 2254 on that claim only if

the state court decision “was contrary to, or an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States . . . .”

28 U.S.C. § 2254(d)(1) (emphasis added). Cummings, however, has identified no

Supreme Court decisions establishing a constitutional requirement that the testimony of

an accomplice-witness be corroborated. Moreover, we and many of our sister circuits

have specifically held that there is no such constitutional requirement. E.g., Laboa v.

Calderon, 224 F.3d 972, 979 (9th Cir. 2000); Foster v. Ward, 182 F.3d 1177, 1193 (10th

Cir. 1999); Harrington v. Nix, 983 F.2d 872, 874 (8th Cir. 1993); Brown v. Collins, 937

F.2d 175, 182 n.12 (5th Cir. 1991). Thus, Cummings is left with only his citations to

Oklahoma law, which clearly cannot support his claim for federal habeas relief. 28

U.S.C. § 2254(d)(1); Pulley v. Harris, 465 U.S. 37, 41 (1984) (“A federal court may not

issue the writ on the basis of a perceived error of state law.”).

       Cummings attempts, nevertheless, to convert the issue into one involving federal

constitutional law by arguing that the OCCA’s allegedly erroneous rejection of his

argument on direct appeal resulted in (a) a violation of his equal protection rights because

he was treated differently than other, similarly-situated Oklahoma criminal defendants,

and (b) a violation of his due process right to a fair trial. We reject both arguments. To

begin with, Cummings has cited to no United States Supreme Court decisions, and our

own independent research has failed to produce any, holding that a state court’s erroneous


                                              38
application of state criminal law can result in a violation of a criminal defendant’s equal

protection rights. Indeed, it would be surprising if such a rule existed, because it would

essentially allow state criminal defendants to convert all state law issues raised on direct

appeal into constitutional claims cognizable in federal habeas proceedings. In other

words, it would require federal habeas courts to review the merits of all state law

determinations that were resolved against a state criminal defendant on direct appeal. As

for Cummings’ due process argument, the United States Supreme Court has suggested

that, in rare circumstances, a determination of state law can be “so arbitrary or capricious

as to constitute an independent due process . . . violation.” Lewis v. Jeffers, 497 U.S. 764,

780 (1990). We are not persuaded that any such violation occurred in this case, however,

particularly in light of the fact that the United States Supreme Court has never recognized

an independent constitutional requirement that the testimony of an accomplice-witness

must be corroborated.

                                         Misjoinder

       In his third issue on appeal, Cummings argues that he “was forced, over his

objection, to defend himself against three appalling charges in the same trial.” Aplt. Br at

55. Although he acknowledges he “was exonerated of two of the three crimes,” he argues

“there can be no doubt the evidence of the cruel rape and murder of which he was

exonerated contributed to the jury’s verdict convicting him of Melissa’s murder and

sentencing him to death.” Id. Cummings argues that the misjoinder resulted in

“violations of the Fifth, Eighth and Fourteenth Amendments.” Id. at 55-56.


                                             39
       Cummings first raised the issue of misjoinder in a pretrial motion to sever Count I

(charging him with the murder of Judy) from the remaining two counts involving the rape

and murder of Melissa. The trial court denied that motion and ultimately tried all three

counts together. On direct appeal, Cummings’ challenged the trial court’s denial of his

motion to sever. The OCCA rejected the issue on the merits:

          [Cummings] argues . . . that the trial court erred in denying his motion to
       sever his trial for Count I, the murder of Judy Mayo, from Counts II and III,
       the murder and child abuse of Melissa Moody. This Court has held that
       “joinder of separately punishable offenses is permitted if the separate
       offenses arise out of one criminal act or transaction, or are part of a series of
       criminal acts or transactions.” Glass v. State, 1985 OK CR 65, 701 P.2d
       765, 768. Further, with respect to a series of criminal acts or transactions,
       “joinder of offenses is proper where the counts so joined refer to the same
       type of offenses occurring over a relatively short period of time, in
       approximately the same location, and proof as to each transaction overlaps
       so as to evidence a common scheme or plan.” Id. See also Pack v. State,
       1991 OK CR 109, 819 P.2d 280, 282.

          In applying this law to the facts of the present case, we find that the
       murders of Judy Mayo and her daughter were part of a series of criminal
       acts which were related to one another. Although they were not killed by
       exactly the same means or at the exact same time, Judy and Melissa were
       murdered within twelve hours of each other. Further, although Judy and
       Melissa were not killed in the same location, the residence that [Cummings]
       shared with Juanita and Sherry was central to both murders. Judy was
       actually killed there and Melissa was held captive there until immediately
       before she was taken to the location where she was killed. Finally, we find
       that proof as to each transaction does overlap so as to indicate a common
       scheme or plan. The evidence suggests [Cummings] either initially
       intended to kill both Judy and Melissa or that he initially intended to kill
       only Judy but after Judy was killed it became necessary to also kill her
       daughter. There was a logical relationship between the offenses.

          [Cummings] also contends that the joinder of offenses was in error
       because it severely prejudiced him. He argues that if Count I had been tried
       separately from Counts II and III, the jury would not have heard testimony
       that he raped and killed Melissa as this would have been inadmissible

                                              40
       evidence of other crimes. We find that these two crimes were so closely
       related that evidence of one murder was admissible as part of the res gestae
       of the other. Accordingly, we cannot find that the joinder of offenses
       severely prejudiced [Cummings’] right to a fair trial. This proposition is
       without merit.

Cummings I, 968 P.2d at 829 (internal paragraph numbers omitted).

       To obtain federal habeas relief based on his misjoinder claim, Cummings must

demonstrate that the OCCA’s rejection of the claim was contrary to, or an unreasonable

application of, controlling Supreme Court precedent. The controlling Supreme Court case

on this issue is United States v. Lane, 474 U.S. 438 (1986). In Lane, the Supreme Court

held that “[i]mproper joinder does not, in itself, violate the Constitution.” Id. at 446 n.8.

“Rather,” the Court indicated, “misjoinder would rise to the level of a constitutional

violation only if it results in prejudice so great as to deny a defendant his Fifth

Amendment right to a fair trial.” Id. Echoing Lane, we have held that, “to obtain

[federal] habeas relief” based on a claim of misjoinder, the “petitioner must show the

joinder of offenses actually render[ed] petitioner’s state trial fundamentally unfair and

hence, violative of due process.” Lucero v. Kerby, 133 F.3d 1299, 1314 (10th Cir. 1998)

(internal quotation marks omitted).

       After reviewing the record on appeal, we conclude that the OCCA’s rejection of

Cummings’ misjoinder claim was neither contrary to, nor an unreasonable application of,

the principles outlined in Lane.4 To begin with, it is abundantly clear, as the OCCA

       4
         There is some question whether the due process component of Cummings’
argument was properly presented to the OCCA. Specifically, in his opening brief on
direct appeal, Cummings argued that the denial of his motion to sever resulted in a
                                                                                  (continued...)

                                              41
concluded in rejecting Cummings’ claim, that the murder of Melissa was so closely

related to the murder of her mother Judy that evidence pertaining to the murder of Judy

“was admissible as part of the res gestae of the” murder of Melissa.5 Cummings I, 968

P.2d at 829. Indeed, it seems inconceivable that the State could have prosecuted

Cummings for Melissa’s murder without being permitted to provide the jury with some

evidence regarding the events leading up to Melissa’s death. Moreover, a review of the

record on appeal firmly establishes that there was not “a great disparity in the amount of

evidence underlying” the two murder charges. Lucero, 133 F.3d at 1315. As for evidence

pertaining to the count charging Cummings with child abuse of Melissa, Cummings never

moved to sever that count from the count charging him with murdering Melissa. Thus,

any claim that the two counts involving Melissa as a victim should have been severed was

never presented to or decided by the Oklahoma courts, and thus is procedurally barred

(i.e., anticipatory procedural bar) for purposes of these federal habeas proceedings. In any


       4
        (...continued)
violation of his rights under the Eighth and Fourteenth Amendments to the Constitution,
but nowhere made mention of the Fifth Amendment. Indeed, Cummings concedes that
his “attorney did not specifically use the term ‘Fifth Amendment violation’, in his brief
on Direct Appeal to the OCCA.” Aplt. Br. at 56. But, he argues, “the gist of his
argument throughout was that he was innocent, his trial was fundamentally unfair and he
had been denied due process and equal protection of the law.” Id. Moreover, he notes,
the right of due process afforded under Oklahoma’s Constitution is exactly the same as
that afforded by “the Fifth Amendment to the United States Constitution.” Id. In sum, he
argues, “[t]he state Courts had the exact issues which serve as the basis for this claim
before them and had a fair opportunity to address them.” Id. at 57.
        It appears unnecessary to definitively resolve this issue because, even assuming it
was presented to the OCCA, there is no merit to it.
       5
        We conclude, after reviewing the trial transcript, that the jury in Cummings’ case
could have reasonably inferred that Cummings decided to murder Melissa in order to
avoid prosecution for the murder of Judy.

                                            42
event, we are convinced that it was reasonable to try these two offenses together.

        Refusal of trial court to instruct jury on credibility of accomplice testimony

       In his final issue on appeal, Cummings contends the trial court violated his due

process and equal protection rights when it failed to instruct the jury that Sherry

Cummings and Juanita Cummings were accomplices as a matter of law. More

specifically, Cummings argues that “the Oklahoma law requiring corroboration of an

accomplice’s testimony is a statutorily created right and, when [he] was denied the

protection of that right” due to the trial court’s failure to instruct the jury, “he was denied

due process and equal protection under the United States Constitution.” Aplt. Br. at 70.

       Cummings first raised this issue on direct appeal. The OCCA rejected it on the

merits, stating:

           In his third proposition [Cummings] complains that the trial court erred
       by refusing to instruct the jury that Sherry and Juanita were accomplices as
       a matter of law to Count II, the murder of Melissa Moody. As we have
       already determined that Juanita was not an accomplice as a matter of law to
       Count II, failure to instruct otherwise cannot be found to have been error.
       However, because the evidence was sufficient to support a First Degree
       Murder charge against Sherry for Melissa’s murder, the trial court did err by
       failing to instruct the jury that Sherry was an accomplice to this crime as a
       matter of law. This Court has held that “where there is overwhelming
       evidence of guilt and the presence of sufficient corroborating testimony, the
       failure to so instruct is harmless.” Howell v. State, 1994 OK CR 62, 882
       P.2d 1086, 1092, cert. denied, 514 U.S. 1113, 115 S.Ct. 1968, 131 L.Ed.2d
       858 (1995). See also Bryson v. State, 1994 OK CR 32, 876 P.2d 240, 256,
       cert. denied, 513 U.S. 1090, 115 S.Ct. 752, 130 L.Ed.2d 651 (1995).
       Because we find that there was overwhelming evidence of [Cummings’]
       guilt as to Count II and that [Cummings’] conviction on this count was
       supported by sufficient corroborating evidence, we find this error to have
       been harmless.

Cummings I, 968 P.2d at 831 (internal paragraph number omitted).

                                               43
       It is well established that a criminal defendant has a due process right to a fair trial.

E.g., Drope v. Missouri, 420 U.S. 162, 172 (1975). Further, the Supreme Court has

acknowledged that an instructional error can, under certain circumstances, result in a

violation of a defendant’s right to a fair trial. See Henderson v. Kibbe, 431 U.S. 145, 154

(1977); Cupp v. Naughten, 414 U.S. 141, 147 (1973). Importantly, however, the Court

has stated that “[t]he burden of demonstrating that an erroneous instruction was so

prejudicial that it will support a collateral attack on the constitutional validity of a state

court’s judgment is even greater than the showing required to establish plain error on

direct appeal.” Henderson, 431 U.S. at 154. “The question in such a collateral

proceeding,” the Court has stated, “is whether the ailing instruction by itself so infected

the entire trial that the resulting conviction violates due process,” and “not merely

whether the instruction is undesirable, erroneous, or even universally condemned . . . .”

Id. (internal quotation marks and citations omitted).

       Here, the absence of an instruction telling the jury that Sherry was an accomplice

to the murder of Melissa and thus Oklahoma law required her testimony to be

corroborated by other evidence clearly did not deprive Cummings of his due process right

to a fair trial. To begin with, it is undisputed, as we have previously noted, that there is no

constitutional requirement that the testimony of an accomplice be corroborated by

independent evidence. Moreover, the OCCA concluded, and our review of the trial

transcript readily confirms, that there was substantial evidence corroborating the

testimony of Sherry, including the testimony of non-accomplice Juanita. Thus, we


                                               44
conclude that the OCCA’s rejection of Cummings’ claim of instructional error was not

contrary to, or an unreasonable application of, the constitutional principles outlined by the

Supreme Court in Henderson.

       The judgment of the district court is AFFIRMED.




                                             45